DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Response to Remarks
This communication is considered fully responsive to the amendment filed on 10/03/2022.
Claims 1-7, 11 are pending and are examined in this office action. 
Claims 1, 11  have been amended.

Response to Arguments
Applicant’s arguments, filed on 10/03/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.
In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See CEEKALA et al. (US 20190158721 A1) and  HUI et al. (US 20200177947 A1).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2022 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 are  rejected under 35 U.S.C. 103 as being unpatentable over CEEKALA et al. (US 20190158721 A; hereinafter as “CEEKALA”, which ha  us-provisional-application US 62/587,500  Filed on November 17, 2017) in view of HUI et al. (US 20200177947 A1; hereinafter as “HUI”).

Regarding claim 1, CEEKALA teaches a video signal receiver (see fig. 1: HUB INTERFACE 102) connected through a signal line to a video signal transmitter (See fig. 1: CAMERA 106) that sends a video signal acquired by capturing by a camera, the video signal receiver receiving the video signal sent from the video signal transmitter (FIG. 1 shows a block diagram for an example of a surround view system of an Advanced Driver Assistance Systems in accordance with the present disclosure: [0007], in Advanced Driver Assistance System camera 106 (==video signal transmitter) “capture an image of a view from a front side of the vehicle”. The serial interface circuits 104 receive video data from the cameras 106 (==video signal transmitter ) and transfer the video data to the hub interface circuit 102 (==video signal receiver)”: [0014]), the video signal receiver ( (see fig. 1: HUB INTERFACE 102): [0014]) comprising: 
a clock signal receiver (aforesaid HUB interface has CLOCK GENERATOR 202) that receives a clock sent from “external device”  (see aforesaid Clock Generator within HUB INTERFACE is receiving external clock from REFERENCE CLOCK SIGNAL 114: “The hub interface circuit 102 includes a clock generation circuit 202”: …   [0019]NOTE: crossed/missed limitation will be addressed by another reference below; “clock frequency based on the reference clock signal 114 provided by the reference clock circuit 108” : [0020]); 
a frame signal generator (see fig. 2: FRAME SYNC Generator 204) that generates and outputs a frame signal based on the clock received by the clock signal receiver (Aforesaid “frame sync generation circuit 204 includes circuitry to generate a frame sync signal based on the clock signal received from the clock generation circuit 202”: [0021]); and 
a frame signal transmitter (see Fig. 2: TRANSCEIVERS 208) that sends the frame signal output from the frame signal generator to the video signal transmitter (“The frame sync signal generated by the frame sync generation circuit 204 is provided to the transceivers 208 for communication to the serial interface circuits 104”:  “The transceivers 208 encode the frame sync signal in the control information transmitted to the serial interface circuits 104 by the transceivers 208.” Which is connected to CAMERA 106 as shown in Fig. 1:  [0021]).  

While  CEEKALA  teaches a clock signal receiver that receives a clock sent from “external device”,  CEEKALA does not expressively discloses:  a clock signal receiver that receives a clock sent from  the video signal transmitter

HUI, in the same field of endeavor, discloses: 
a clock signal receiver (see fig. 3 where Video Signal Receiver 300 has Source VSYNCH Tracker 308) that receives a clock sent from  the video signal transmitter (see Fig. 1 Transmitter 103 which receive Video from Video Source 101 and sends to Receiver 104 in Fig. 1) ( “A receiver receives a netsync message from a transmitter that communicates with the video source to receive input video. The netsync message is generated by the transmitter in accordance with the input video and indicates a display pointer of the transmitter. In accordance with the netsync message, the receiver adaptively outputs a set of timing control signals that is transmitted to the video sink, thereby minimizing the latency between the vertical synchronization (VSYNC) of the transmitter and the VSYNC of the receiver.”: [abstract]; NOTE: VSYNC is Video clocks from Video Source/Transmitter: [0017]-]0018]; see Fig. 4 where Video Signal Receiver Device 300 receives Video clocks synchronization signal VSYNC from Video Source/Transmitter: [0041]-[0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CEEKALA to include the above recited limitations as taught by HUI. The suggestion/motivation would be to  minimize the VSYNC latency between the video source and the video sink (HUI; [0047]).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 2-4, 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over CEEKALA in view of HUI and further in view of COOPER et al. (US Patent 6,008,867 A; hereinafter as “COOPER”).
 
Regarding claim 2,  CEEKALA in view of  HUI teach claim 1 as above. CEEKALA in view of  HUI do not expressively disclose: 
further comprising: an internal oscillator that generates a clock; and a detection unit that detects whether or not the reception of the clock by the clock signal receiver is normal, wherein the frame signal generator outputs the frame signal generated based on the clock received by the clock signal receiver in a case where the detection unit detects normal reception of the clock by the clock signal receiver, and outputs the frame signal generated based on the 2 clock generated by the internal oscillator in a case where the detection unit detects abnormal reception of the clock by the clock signal receiver.
COOPER teaches,  an internal oscillator that generates a clock (the combination of replaceable card 191 of frame buffer 113 and timing and control 112 in DCU 110 having timing generator 420 of timing It has  local oscillator 422 [==internal oscillator]; timing generator 420 for generating a reference clock signal, : Col. 3 lines 1-9; Fig. 1, 2B, element TIMING GENERATOR 420 using local clock);  a detection unit  (see fig. 2B Timing Generator 420) that detects whether or not the reception of the clock by the clock signal receiver is normal; (aforesaid Timing Generator 420, has a phase comparator (==normal or abnormal] that compares the reference frame clock with the llss signal from the zero detect 419 in the power supply 111 to determine if the phase of the llss signal is ahead or behind of the reference frame clock”: col. 3 lines 10-15) wherein the frame signal generator outputs the frame signal generated based on the clock received by the clock signal receiver in a case where the detection unit detects normal reception of the clock by the clock signal receiver (The timing generator 420 sends a signal to the PLL filter 421 indicating the difference of the phase between the llss and the reference frame clock of the timing generator 420: col. 3 lines 10-30), and outputs the frame signal generated based on the clock generated by the internal oscillator in a case  where the detection unit detects abnormal reception of the clock by the clock signal receiver (aforesaid timing generator 420 “generates the MCLK signal and the MSYNC signal of the master clock based on the time base within the timing generator 420”: Co. 3 lines 10-30 [==output aforesaid reference frame clock signal from DCU 110 to camera based on DCU 110’s internal clock or based on Master clock]).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of COOPER to the system of CEEKALA in view of  HUI  in order to receive the synchronization signal and display in big screen for monitoring  (COOPER: [abstract]).   


Regarding claim 3, CEEKALA in view of  HUI and COOPER teach claim 2 as above. Furthermore, COOPER teaches; wherein the frame signal generator receiver (aforesaid a frame buffer 113 (==frame signal generator) in fig. 2A)   includes a first generator that generates the frame signal based on the clock received by the clock signal receiver (reference frame clock is generated when timing generator in synch with master clock’s the MSYNC signals : col. 5 lines 55-65), a second generator that generates the frame signal based on the clock generated by the internal oscillator (reference frame clock is generated when timing   generator 420: col. 5 lines 45-55), and a signal selection unit that selects and outputs the frame signal generated by the first generator in a case where the detection unit detects normal reception of the clock by the clock signal receiver, and selects and outputs the frame signal generated by the second generator in a case where the detection unit detects abnormal reception of the clock by the clock signal receiver (frame buffer 113 select any of the video based on “a synchronization separator 454, 474”: col. 3 lines 47-59).

Regarding claim 4, CEEKALA in view of  HUI and COOPER teach claim 2 as above. Furthermore, COOPER teaches; wherein the frame signal generator includes a clock selection unit that selects and outputs the clock received by the clock signal receiver in a ease where the detection unit detects normal reception of the clock by the clock signal receiver (DCU 110 include “line lock zero crossing detector 419 generates a line lock synchronization signal (llss) that tracks the frequency and phase of the input power. The llss from the line lock zero crossing detector 419 is used by the DCU 110 for synchronization.”: col. 2 lines 48-68), and selects and outputs the clock generated by the internal oscillator in a case where the detection unit detects abnormal reception of the clock by the clock signal receiver (DCU 110 include “line lock zero crossing detector 419 generates a line lock synchronization signal (llss) that tracks the frequency and phase of the input power. The llss from the line lock zero crossing detector 419 is used by the DCU 110 for synchronization.” col. 2 lines 48-68), and a generator that generates and outputs the frame signal based on the clock output from the clock selection unit (output reference frame signal based on clock: col. 2 48-68; col. 3 lines 11-34).

Regarding claim 6 , CEEKALA in view of  HUI and COOPER teach claim 2 as above. Furthermore, COOPER teaches; wherein the frame signal generator outputs the frame signal generated based on the clock generated by the internal oscillator in a case where the detection unit detects a change from normal to abnormal reception of the clock by the clock signal receiver (generate aforesaid reference frame signal based on internal clock when timing generator indicate a difference phase: col. 3 lines 11-34), and outputs the frame signal generated based on the clock received by the clock signal receiver in a case where the detection unit detects a change from abnormal to normal reception of the clock by the clock signal receiver (generate reference frame clock signal based on external clock and change of phase: col. 3 lines 11-34). 

Regarding claim 7, CEEKALA in view of  HUI and COOPER teach claim 2 as above. Furthermore, COOPER teaches; wherein a plurality of the clock signal receivers are provided (master and slacks clocks are provided in DCU 110 to signal up cameras 221-225: col. 5 lines 6-22), the video signal receiver further comprises a detection unit that detects whether or not reception of the clock by each of the plurality of clock signal receivers is normal (timing generator 420 also uses the reference oscillator 423 to create an acceptance frequency window that the frequency of the llss must be within col. 3 lines 10-34), and in a case where the detection unit detects normal reception of the clock by any clock signal receiver among the plurality of clock signal receivers, the frame signal generator outputs the frame signal generated based on the clock received by the clock signal receiver for which the normal reception of the clock is detected (generate a reference clock signal based on different clocks: col.3 Lines 11-34). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CEEKALA in view of , HUI and COOPER and further in view of Kim et al. (US 20130050176 A1 hereinafter as “Kim”).

Regarding claim 5, CEEKALA in view of HUI and COOPER, teaches claim 2 as above.
CEEKALA in view of HUI and COOPER, does not explicitly disclose, wherein the frame signal generator outputs the frame signal generated based on the clock generated by the internal oscillator depending on a detection result of the detection unit indicating abnormal reception of the clock by the clock signal receiver at a time of start-up, and outputs the frame signal generated based on the clock received by the clock signal receiver in a case where the detection unit subsequently detects a change from abnormal to normal reception of the clock by the clock signal receiver. 

Kim discloses: wherein the frame signal generator outputs the frame signal generated based on the clock generated by the internal oscillator depending on a detection result of the detection unit indicating abnormal reception of the clock by the clock signal receiver at a time of start-up (output a control signal generated when the current mode is determined as a normal mode: {abstract];  choose an internal clock [==data driving IC] or external clock: [0011];  aforesaid control signal generated by the timing controller 400 may respectively be a source start pulse SSP: [0045], [0044]), and outputs the frame signal generated based on the clock received by the clock signal receiver in a case where the detection unit subsequently detects a change from abnormal to normal reception of the clock by the clock signal receiver (change abnormal to normal, causing abnormal output: [0020]; also [0050]-[0062]). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of Kim to the system of CEEKALA in view of HUI and COOPER in order to provide normal and abnormal mode of output (Kim, abstract). The motivation would be to improve and enhance suitable resolution to output image data (Kim, [0081]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Lane et al, US 20160352388 A1: DC Power Line Synchronization For Automotive Sensors.
 2. DINEV et al, US 20150213838 A1: NETWORK BASED VIDEO EVENT RECORDING SYSTEM
 3. Elnathan et al, US 20100071010  A1: METHOD, DEVICE AND SYSTEM OF GENERATING A CLOCK SIGNAL CORRESPONDING TO A WIRELESS VIDEO TRANSMISSION.
4. Christl et al., US 20180176424 A1: DECENTRALLY SYNCHRONIZED MULTI-SENSOR SYSTEM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411         

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411